DETAILED ACTION
This Office Action is in response to the Applicant’s Amendment filed 10/12/21.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
3.	The objection to Claims 1-20 as set forth in the Non-Final Rejection filed 07/14/21 is overcome by the Applicant’s amendments.

4.	The objection to Claim 9 as set forth in the Non-Final Rejection filed 07/14/21 is overcome by the Applicant’s amendments.

Allowable Subject Matter
5.	Claims 1-20 are allowed.
	The closet prior art is provided by Lee et al. (US 2015/0090972 A1), which discloses an organic electroluminescent (EL) device (OLED) as shown below:

    PNG
    media_image1.png
    579
    732
    media_image1.png
    Greyscale



Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137.  The examiner can normally be reached on Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/JAY YANG/Primary Examiner, Art Unit 1786